EXHIBIT 9
2/24/2021                                          Yahoo Mail - Test to Stay Appointments February 9 - 11




     Test to Stay Appointments February 9 - 11

     From: Park City High School (noreply@pcschools.us)

     To:     holly_mcclure88@yahoo.com

     Date: Friday, February 5, 2021, 04:10 PM MST




     February 5, 2021

     To the parents/guardians of Madison McClure:

     Park City High School is conducting COVID testing as part of the Test to Stay program. Below you will ﬁnd your
     student’s next testing date and time.

                                        Madison will test on Monday, 2/8/21 at 8:15
                                        Please report to the lobby of the Eccles Center
                                       Bring all of your personal items with you to testing

                     **If your student is experiencing any COVID symptoms, do not come to PCHS to test.
                                    Please schedule a test with your local healthcare provider.***

     If you are a remote student and would like to test, you may come at your assigned time or contact Barb Swenson
     (bswenson@pcschools.us) to arrange another time. All students have an assigned testing time, if you have provided
     proof of a positive COVID test within the last 90 days, you are not required to attend.

     Thank you for your cooperation and support,

     Roger Arbabi
     Principal
       unsubscribe




                                                                                                                         1/1
2/24/2021                                             Yahoo Mail - Missed Testing Appointment: 2-8-2021




     Missed Testing Appointment: 2-8-2021

     From: Park City High School (noreply@pcschools.us)

     To:     holly_mcclure88@yahoo.com

     Date: Monday, February 8, 2021, 02:22 PM MST




     Febuary 8, 2021

     Dear Parents and Guardians,

     Your student, Madison McClure, was not present at Covid-19 testing this morning during their appointed time to test.
     According to the State School Board’s policy of Test to Stay, each student must be Covid tested every two weeks in
     order to participate in face-to-face learning and extra curricular activities. As such, your student will need to be tested
     upon their return to school in order to be eligible to attend classes. The testing center is open every morning from
     7:30-8:00 in the Eccles Theater lobby for missed appointments. If your student intends to continue their education
     remotely and no longer has a need to test to remain face-to-face, please notify your student’s counselor to complete
     the appropriate paperwork.

     Please reach out to Barb Swenson at bswenson@pcschools.us or call (435) 645-5650 if you have any questions or
     concerns.

     Sincerely,

     Roger Arbabi
     PCHS Principal
     rarbabi@pcschools.us



     Queridos Padres,

     Su estudiante, Madison McClure, no estuvo presente durante la prueba de Covid-19 esta mañana durante el tiempo
     designado para la prueba. De acuerdo con la regla de “Test to Stay” (Prueba para quedar en la escuela) de la junta
     escolar estatal, cada estudiante debe ser evaluado por Covid cada dos semanas para que puedan participar en la
     instrucción “en personal. Su estudiante deberá ser examinado para regresar a la escuela y ser elegible para asistir a
     clases en persona. El centro de pruebas está abierto todas las mañanas de 7:30-8:00
       unsubscribe




                                                                                                                                   1/1
